Citation Nr: 0513275	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and observer


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
July 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he was exposed to various combat-
related stressors during active service.  A diagnosis of PTSD 
has been medically linked to some of these alleged stressors.  
Although the claims file includes a diagnosis of PTSD, it is 
clear that the examiner has relied on the veteran's own 
unverified history.  In essence, the disputed matter 
concerning service connection for PTSD relates to the 
sufficiency of the evidence corroborating the occurrence of 
an adequate "stressor" during the veteran's service.  
38 C.F.R. § 3.304(f) (2004).  

The veteran has reported that he served in Vietnam as an 
infantryman with the Marine Corps.  Although his DD 214 
indicates his military occupation specialty (MOS) was 
infantry rifleman, service personnel records do not show that 
he performed duties as a rifleman and do not show that he 
received any awards or citations denoting combat service.  
Rather his primary duties are listed as correspondence clerk 
and administrative man.  These records do list various 
information regarding the veteran's duty assignments, to 
include his battery level units, and that on three separate 
occasions he participated in ready operations within the 
contiguous waters of the Republic of Vietnam in July, August 
and September in 1971.  These records, however, do not 
establish that he was ever in mainland Vietnam.

His Sea and Air Travel-Embarkation Slips show that he served 
aboard the USS TOM GREEN COUNTY in February 1971; the USS 
VANCOUVER in June 1971; the USS PEORIA in August 1971 and the 
USS TUSCALOOSA in January 1972.  These ships visited ports in 
the Philippines, Hong Kong, Japan, and Taiwan.  No ports in 
Vietnam were listed.  

In response to the RO's request for stressor information, the 
veteran indicated that he engaged in beach landings and was 
exposed to the injured, dead and dismembered bodies.  He 
provided the names of a Marine and Army soldier, who were 
wounded in action in the spring of 1971.  He also reported 
that he was involved in reconnaissance patrols, search and 
destroy missions, and experienced frequent firefights.  He 
reported that on one occasion a helicopter, on which he was a 
passenger, was diverted into a combat zone in order to 
transport wounded soldiers to a base camp hospital.  During a 
videoconference hearing in January 2005 he testified that at 
some point he was assigned to the Criminal Investigation 
Division (CID).

Presently there is insufficient information to give to the 
Center for Unit Records Research (CURR) to conduct a 
meaningful search, therefore the veteran's stressors are 
currently either unverified or unverifiable.  The CURR 
maintains an archive of activities of units that were 
deployed in Vietnam.  However, they require sufficient detail 
about such things as names of service comrades wounded or 
killed in action or about enemy attacks against specific 
facilities or convoys.  In general, the veteran has only 
provided vague and nonspecific information regarding his 
service events.  Nevertheless, in an effort assist the 
veteran in the development of his claim, he should be given 
another opportunity to provide more specific information 
regarding the in-service events so that further investigation 
can be made to verify the claimed events. 

Therefore a remand in this case is required in order to 
better determine whether there is credible evidence showing 
that the veteran's alleged in service stressors, which he 
asserts are a precipitating factor that caused his PTSD, 
actually occurred.  The Board notes that the duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken in light of the difficulties encountered in 
confirming a stressor.  The diagnostic conclusions of record 
were based on information received from the veteran 
concerning experiences during military service.  The VA is 
not obligated to accept diagnoses based on uncorroborated 
information.  Wilson v. Derwinski, 2 Vet.App. 614 (1992) and 
Wood, 1 Vet.App. 190 (1991).  Consequently the Board finds 
that, following completion of the additional development 
requested herein, if the RO finds that there is credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the complete record should be reviewed by 
the appropriate examiner.  If PTSD is diagnosed, the 
manifestations should be described in detail, the stressor 
should be identified, and the evidence accepted to document 
the stressor should be indicated.

Also, in January 2005, the veteran testified that he was in 
receipt of Social Security (SSA) disability benefits since 
1993.  The RO should request from SSA, a copy of the decision 
as well as complete copies of the medical records that served 
as the basis for this decision.  Although any SSA decision 
would not be controlling, it is potentially pertinent to the 
veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992) (VA's duty to assist includes obtaining SSA 
decision and supporting medical records pertinent to VA 
claim), and Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) 
(VA cannot ignore SSA determination of disability but must 
provide reasons or bases regarding such determination).

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra ), he should be given 
the opportunity to respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and provide him the 
opportunity to submit the outstanding 
evidence.

3.  The RO is to obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should again be requested 
to provide specific information 
concerning the claimed in-service 
stressful events that led to his PTSD.  
Such information should include the dates 
and locations of the alleged events, as 
well as the names and units of the 
individuals involved.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences. 

5.  Regardless of the veteran's response, 
a copy of his DD 214, together with the 
stressor information that has already 
been provided by/obtained from him, 
should be forwarded to the Center for 
Unit Records Research (CURR), for 
verification.  Any information obtained 
is to be associated with the claims file.  
If the case is not referred to CURR, the 
RO should explain in the record why the 
case was not referred.

6.  If, and only if stressors have been 
confirmed, the veteran should be afforded 
a VA psychiatric examination.  All 
indicated tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The RO must specify for the examiner the 
stressor(s) that it had determined are 
established by the record and the 
examiner must be instructed that only 
those events which have been verified may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, 
all in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV) as 
required by 38 C.F.R. § 4.130 (2004).  

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only verified combat action (to which a 
claimed in-service stressful experience 
is related) or specifically corroborated 
in-service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  The RO 
should also consider the appropriateness 
of staged ratings, in accordance with the 
decision of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




